Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Reasons for an Allowance
	COMES NOW the Patent Office by an Examiner and states at least one reason for an Allowance for this application; to wit; that the Prior Art neither anticipates, nor in any reasonable combination suggests a method of handling semiconductor dies including releasably attracting at least a portion of a semiconductor wafer to a support substrate; singulating semiconductor dies of the semiconductor wafer while the semiconductor wafer is attracted to the support substrate; engaging a picking device with a singulated semiconductor die; directing a release fluid toward an interface between the singulated semiconductor die and the support substrate and removing the singulated semiconductor die from the support substrate with the picking device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729